Name: 76/912/EEC: Commission Decision of 23 December 1976 appointing the members of the Committee on Waste Management
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  environmental policy;  EU institutions and European civil service
 Date Published: 1976-12-24

 Avis juridique important|31976D091276/912/EEC: Commission Decision of 23 December 1976 appointing the members of the Committee on Waste Management Official Journal L 354 , 24/12/1976 P. 0034 - 0034COMMISSION DECISION of 23 December 1976 appointing the members of the Committee on Waste Management (76/912/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Decision 76/431/EEC of 21 April 1976 setting up a Committee on Waste Management (1), Having regard to the opinions of the Member States, Whereas Article 4 of the abovementioned Decision provides that the Commission appoints the members of the Committee on Waste Management for a term of three years after consulting the Member States concerned, HAS DECIDED AS FOLLOWS: Article 1 The following are appointed members of the committee: for the Commission Mr M. Carpentier Mr J. Loeff for the Member States -Belgium Mr N. Hilgers Mr M. Renson -Denmark Mr E. Moltke Mr E. Seitzberg -France Mrs Aloisi de Larderel Mr M. Clamen -Germany Mr Kruse Dr Feldhaus -Ireland Mr J. Coffey Mr L. Hopkins -Italy Mr V. Panunzio Mr E. Panetta -Luxembourg Mr J. Barthel Mr P. Weber -Netherlands Mr J.H. Erasmus Mr B.J.M. Giesen -United Kingdom Mr R.L.P. Berry Mr J.R. Niven. Article 2 This Decision shall enter into force on the day of its adoption by the Commission. Done at Brussels, 23 December 1976. For the Commission Carlo SCARASCIA MUGNOZZA Vice-President (1) OJ No L 115, 1.5.1976, p. 73.